Case 4:00-cr-50054-BAF ECF No. 369, PagelD.1384 Filed 06/25/20 Page 1 of 14

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, Case No. 00-CR-50054
Plaintiff£(s), Hon. Judge Bernard A. Friedman
vs.

JAMES DWIGHT LEWIS,
Defendant. /

 

MOTION FOR REDUCTION OF SENTENCE
PURSUANT TO THE FIRST STEP ACT OF 2018

COMES NOW, the Defendant, James Dwight Lewis, appearing through
pro se representation and unskilled in the field of law, and respect-
fully moves this Honorable Court with his motion for reduction of
sentence pursuant to the First Step Act of 2018; Section 404(b). This
motion is brought forth in good faith in the interest of justice. The
accompanying memorandum of law in support brief is incorporated here

within.

spectfully Submi
~~

   

 

bate: (//3/2020 he)

 
  

ames Dwigit i Pro se
Reg. No. 28192-039
FCI Lompoc

3600 Guard Rd.
Lompoc, CA 93436
 

Case 4:00-cr-50054-BAF ECF No. 369, PagelD.1385 Filed 06/25/20 Page 2 of 14

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA, Case No. 00-CR-50054
Plaintiff(s), Hon. Judge Bernard A. Friedman
vs.

JAMES DWIGHT LEWIS,
Defendant. /

 

MEMORANDUM OF LAW IN SUPPORT BRIEF
FOR MOTION FOR REDUCTION OF SENTENCE
PURSUANT TO THE FIRST STEP ACT OF 2018

 

COMES Defendant, James Dwight Lewis ("Mr. Lewis"), appearing pro

se, and in support of this memorandum would show as follows:
I. STATEMENT OF JURSIDICTION

Jursidiction is vested in this Court as relevant here, pursuant
to Section 404 of the First Step Act defines a "covered offense" as
a violation of a federal criminal statute, "the statutory penalties
for which were modified by section 2 or 3 of the Fair Sentencing Act
of 2010, that were committed before August 3, 2010. See First Step Act
of 2018, Pub. L. No. 115-391, §404(a), 132 Stat. 5194, 5222 (2018)."

Section 404(b) also states that "[a] court that imposed a sentence
for a covered offense may ... impose a reduced sentence as if sections
2 and 3 of the Fair Sentencing Act of 2010 ... were in effect at the time

the covered offense was committed."
Case 4:00-cr-50054-BAF ECF No. 369, PagelD.1386 Filed 06/25/20 Page 3 of 14

 

II. DISCUSSION

As a preliminary matter, Mr. Lewis respectfully requests that
this Court be mindful that the Supreme Court has "insisted that the
pleadings prepared by prisoners who do not have access to counsel be
liberally construed and [has] held that some procedural rules must
give way because of the unique circumstances of incarceration. See
Haines v. Kerner, 404 U.S. 519 (1972).

Mr. Lewis was convicted by jury of two counts involving 50 grams
or more of cocaine base: Count One, Conspiracy to distribute cocaine,
alleging 5 kilograms or more of powder cocaine and 50 grams or more
of cocaine base; and Count Three, Possession with the intent to distri-
bute 50 grams or more of cocaine base. He was sentenced in 2001 to
life in prison on both counts, based on a Criminal History Category
IV and a total offense level of 46. He was resentenced in 2012 to
360 months on both counts, with the same criminal history but a total
offense level of 42, resulting in a guidelines range of 360 months

to life in prison.

Mr. Lewis has been incarcerated since 2000. His current release
date is December 19, 2026. After his release, he must be placed on
supervised release. At sentencing and on appeal, Mr. Lewis argued
that his Sixth Amendment right to a jury finding as to the quantity
of drugs with which he should be held responsible, under Apprendi v.
New Jersey, 530 U.S. 466 (2000), was violated.

A. Booker's remedy of advisory guidelines raises due process/ex post

facto concerns.

Mr. Lewis contends that these due process and ex post facto prin-
ciples come into play here because the remedial majority in Booker,
through its new interpretation of the Sentencing Reform Act, effectively

raised the maximum penalty that may be imposed for federal crimes by

 
 

Case 4:00-cr-50054-BAF ECF No. 369, PagelD.1387 Filed 06/25/20 Page 4 of 14

eliminating the mandatory nature of the guidelines. As Booker makes
| clear, under the mandatory federal guidelines system that was in effect
before Booker, the "statutory maximum" sentence was the top of the

guideline range. See 125 S. Ct. at 749.

Moreover, it should be noted that long before Booker, every
circuit recognized that because the mandatory nature of the guidelines,
any amendment that would raise a defendant's guideline range could
not be applied to conduct occurring before the amendment took effect
without violating ex post facto principles. See United States v. Nagi,
947 F.2d 211, 213 n.1 (6th Cir. 1991). These decisions were based on
the Supreme Court's decision in Miller v. Florida, 482 U.S. 423 (1987).

Thus, a resentencing of Mr. Lewis under the First Step Act may
not exceed the statutory maximum defined in Booker's constitutional
holding. See Peugh v. United States, 569 U.S. 530 (2013) holding,
that there is an ex post facto violation when a defendant is sentenced
under U.S. Sentencing Guidelines manual provisions promulgated after
he committed his criminal acts and the new version provides a higher
applicable guidelines sentencing range then the version in place at

the time of the offense.

Accordingly, in addition to a reduction in his sentencing guide-
lines range, Mr. Lewis' statutory penalties have been reduced to 5
to 40 years imprisonment, and 4 years supervised release. Being
consistent with the jury verdict alone, his current guidelines range
is a base offense level of 24, reflecting a guidelines range between

77 to 96 months with a criminal history category IV.

Even though the sentencing Court never took into consideration
the 5 kilograms of powder cocaine at Mr. Lewis' original sentencing.
For sake of the argument, should the Court now utilize this drug
amount at resentencing under the First Step Act. Mr. Lewis would be

facing a base offense level of 30, reflecting a guidelines range between

 
Case 4:00-cr-50054-BAF ECF No. 369, PagelD.1388 Filed 06/25/20 Page 5 of 14

135 to 168 months with a criminal history category IV.

Mr. Lewis has served 238 months on his current sentence making

him eligible for immediate release under a First Step Act resentencing.

B. Section 404(b); Covered Offense.

 

In United States v. Boulding, Nos. 19-1590/1706 (6th Cir. June 1,
2020) held, because the Act's definition of a "covered offense" ties
eligibility to the statute of conviction the Court joined all of our
sister circuits that have reached the issue and hold that eligibilty
for resentencing under the First Step Act is a categorical inquiry
governed by the statute of conviction. Mr. Lewis' two counts of 50
grams or more of cocaine base convictions, makes him eligible for a

resentencing under the First Step Act of 2018.

C. Section 404(b); Discretionary.

 

The First Step Act ultimately leaves the choice whether to re-
sentence to the district court's sound discretion. See First Step
Act of 2018, §404(b).

Contrarily, its Mr. Lewis' position in light of U.S. Supreme Court
precedent in Hicks v. Oklahoma, 447 U.S. 343 (1980), that he has a
Fifth Amendment right to be resentenced within the correct statutory

penalty phases.

In Hicks, the Supreme Court found a due process violation because
Hicks had a "substantial and legitimate expectation that he w[ould]
be deprived of his liberty only to the extent determined by the [sen-

tencing body] in the exercise of it's statutory discretion. Id. at 346

 
Case 4:00-cr-50054-BAF ECF No. 369, PagelD.1389 Filed 06/25/20 Page 6 of 14

D. Section 404(b); Full resentencing.

 

Mr. Lewis is well aware of the Sixth Circuit's holding in United
States v. Roberts, No. 19-3282, 2019 U.S. App. LEXIS 38714, wherein
the Court held, district court may not conduct plenary resentencing
but may consider 18 U.S.C. §3553(a) factors to the extent that they
are applicable to 404(b) relief.

Ironically, it is Mr. Lewis' position that Roberts was erroneously
decieded, in an attempt to limit U.S. Congressional intent to correct
the injustice that African-Americans received under the draconian

crack law.

Congress enacted the Fair Sentencing Act of 2010, because the
sentencing scheme for crack cocaine offenders were too harsh and had
a disparate impact on African-American defendants. The purpose of the
First Step Act was enacted, in part, to: provide a remedy for indivi-
duals subjected to overly harsh and prejudical penalties for crack
cocaine offenses; decrease the number of people caged in overcrowded
prisons largely because of the War on Drugs; and save the taxpayers

dollars.

Congress intended for district courts to give an individualized
review of eligible defendants cases. Therefore, the plain textual
language of the ACT reflects: Section 404 of the Act is a freestanding
remedy for defendants who are eligible for relief under its terms.
Congress did not subject 404 motions to procedures under other statutes
that serve different purposes. The plain text of section 404 gives
the court authority to conduct a full resentencing (unlike section
3582(c) (2) motions), in the defendant's presence. First, section 404
gives the court discretion to "impose" a reduced sentence of any
length consistent with section 841(b) (1) (A) and (b) (1) (B), without

limitations on what the court may consider. See Section 404(b).
 

Case 4:00-cr-50054-BAF ECF No. 369, PagelD.1390 Filed 06/25/20 Page 7 of 14

Second, section 404(b) gives the court jurisdiction to "impose"
a reduced sentence. (emphasis added). Congress' choice of the verb
"impose," instead of "modify" or "reduce," is Significant. Federal
sentencing statutes use the verb "impose" to mean "sentence" in light
of all relevant factors. See e.g., 18 U.S.C. §3553(a) ("the court shall
impose a sentence sufficient, but not greater than necessary, to
comply with the purposes set-forth in paragraph (2) of this section"):
Section 3553(a) (2) (directing courts to consider "the need for the
sentence imposed" in light of the purposes of sentencing); Section
3553(c) ("Statement of Reason for imposing a sentence. The court, at
the time of sentencing, shall state in open court the reasons for
its imposition of the particular sentence."). Because of "identical
words ... are intended to have the same meaning, the ACT's use of
the verb "impose directs a resentencing." See also, Fed. R. Crim.
P. 32(b) (1) (Using verb “imposing"), all unlike a motion filed under
section 3582(c) the words "modification of impos[ed] term of imprison-
ment." See now United States v. Berry, 701 F.3d 374, 377 (11th Cir.
2012), rejecting the defendant's argument that he was eligible for a
section 3582 reduction under the FSA, determining that "the FSA is
not a guidelines amendment by the Sentencing Commission, but rather
a statutory change by Congress, and thus it does not serve as a basis

for a section 3582(c)(2) reduction in the defendant's case. Id.

Section 404 entitles a defendant a full resentencing, because
section 404 authorizes courts to conduct a resentencing hearing at
which the defendant is present, absent a waiver. See e.g., Hicks v.
United States, 137 S. Ct. 2000 (2017) ("Hicks is entitled to a sentence
consistent with 18 U.S.C. §3553(a)'s parsimony."). Therefore, being
in accordance with Congressional intent from the textual language of
the First Step Act section 404(b), Mr. Lewis is entilted to a full

resentencing.
Case 4:00-cr-50054-BAF ECF No. 369, PagelD.1391 Filed 06/25/20 Page 8 of 14

E. 18 U.S.C. §3553(a) Factors.

 

Unjustified racial disparate treatment of cocaine offenders has
been the root of the injustice toward African-Americans since the en-
actment of the draconian crack law. The severe statutory penalties
for crack cocaine have never been supported by scientific or social
realities. The misperceptions that crack offenses are more serious
than powder cocaine offenses and that African-Americans committ crack
offenses to a significantly greater extent than whites have several
repercussions. More than 90 percent of federal crack defendants are
African-American. When that number is coupled with disparity in appli-
cable sentencing statutes and guidelines, the end result is that
African-Americans are sentenced to substantially longer terms of im-
prisonment for offenses involving what is essentially the same drug;
cocaine. See Douglas C. McDonald & Kenneth E. Carlson, Sentencing in
the Federal Courts: Does Race Matter? U.S. Dept. of Justice, Bureau
of Statistics 1-3 (Dec. 1993).

Mr. Lewis is of African-American decent and had to suffer from
the injustice of such racial disparity. There is no testimony of Mr.
Lewis trafficking in 150 kilograms of powder cocaine. The 100 to 1
ratio between crack cocaine and powder cocaine, caused the Govern-
ment to offer Mr. Lewis a plea bargain between 360 to 405 months im-

prisonment.

Had the ratio been just and fair, between crack cocaine and powder
cocaine. Mr. Lewis would have pled guilty and saved the Government
resources for prosecuting him. There was testimony of Mr. Lewis being
involved with at least 40 kilograms of powder cocaine. This would
have caused for a base offense level of 34, at a criminal history
category of IV, reflecting a guidelines range between 210 to 262 months.
After a three (3) level reduction for accepting responsibility, his
guidelines range would have been between 151 to 188. With calculating
U.S.S.G. §§Amendment 782, his range would be between 121 to 151 months

with 238 months served.

 

 
 

Case 4:00-cr-50054-BAF ECF No. 369, PagelD.1392 Filed 06/25/20 Page 9 of 14

Since the murder of George Floyd on May 25, 2020, by a Minne-
apolis police officer, there has been nationwide outrage. There has
been an out-cry around the world for the racial inequities in the
criminal justice system and for Black Lives Matter. African-Americans
have been treated as an inferior race to white America since the days
of slavery. There exist two (2) justice systems in America. One (1)
for white America and number two (2) for African-Americas, along with

other minority races.

Because of the civil unrest in America calling for equal rights
and justice reform from protesters across the nation. On June 8, 2020,
Democrates introduced wide-ranging legislation to combat racial inequi-
ties in the criminal justice system. One (1) such bill is crafted to
Equalize crack and powder cocaine sentencing (finally!). In 2009 the
Obama Justice Department advocated for "Congress to completely elimi-

nate the crack/powder disparity."

This ugly stain of disparity needs to be wiped out once and for
all. Therefore, Mr. Lewis is requesting that the Court take into con-
sideration this corner-stone fact as to why he has been incarcerated
for the last 20 years, because of this disparity affecting the African-

American communities.

Additionally, section 3553(a)(2) concerning the seriousness of
the offense. There was a onesided prosecution in Mr. Lewis' case. He
was forced to be represented by counsel that he did not want. Counsel
isolated Mr. Lewis from building a defense in his case. Where it was
made possible for Mr. Lewis' sentence to be enhance for use of a minor,

that was an adult at the time of Lewis' arrest.

Mr. Lewis has continuously tried raising his prosecutorial mis-
conduct to the Court. Where the Government withheld statements of their

star witness' history of drug dealing from the defense. And how the Govern-
Case 4:00-cr-50054-BAF ECF No. 369, PagelD.1393 Filed 06/25/20 Page 10 of 14

ment knew that their star witness had given false statements to law
enforcement concerning Mr. Lewis, which prevented him from having a
fair trial.

Mr. Lewis is 43 years of age now. He is still young enough to be
reformed. Over the years he has come to learn from the mistakes he has
made in life. In 2015, Mr. Lewis attempted to start a clothing company
in the state of Michigan. This company was to provide quality clothing
at an economical price. Rogue Legionz Clothing & Accessories, LLC and
there was the d/b/a registered in Flint, Michigan under Rogue Legionz.
Things were never able to get off of the ground mainly due to his‘in-
carceration. Mr. Lewis has other business plans and goals he has made
for himself. He is ready to return to society and do his part in helping
the youth in his community and mankind as a whole. Mr. Lewis is also
remorseful for his deeds and actions which lead him to prison in the

first place.

Furthermore, since his incarceration Mr. Lewis has taken various
programs throughout the years. Mr. Lewis has completed the 40 hour
drug program. He has also maintained being drug free for almost 20 years
now. He has had some mislapes throughtout the years. But, nothing to
the point of showing total disruptive behavoir. In 2017, Mr. Lewis
was sent to federal camp in Lompoc, California. He was approved to go
on furlough in the city of Lompoc for weeks at a time. While on fur-
lough in the city of Lompoc, he made the Santa Maria Times newspaper

online for cleaning up behind the homeless camps.

Finally, Mr. Lewis had a troubled up-bringing that was never taken
into consideration by the Court. He witness his first homicide at the
age of 8. He was told never to tell anyone what actually happen when
he witness his uncle kill his aunty's husband on July 5, 1985. Then
he was put out on the streets by his mother when he was charged with
the 1991 juvenile case. Mr. Lewis is well aware as to how crack cocaine

can destroy a household and family. From his mother's abuse, to his addic-

 
 

Case 4:00-cr-50054-BAF ECF N@. 369, PagelD.1394 Filed 06/25/20 Page 11 of 14

tion to sell drugs the outcome has been a devastation on his entire

family.

Where §3553(a) factors are applicable in light of Boulding; United
States v. Allen, No. 19-3606 (April 14, 2020); and United States v.
Smith, No. 19-5281 (6th Cir. May 15, 2020), Mr. Lewis humbly request
that the Court take all these cases into consideration and utilize
the Sentencing Package doctrine if need be in light of Dean v. United
States, 137 S. Ct. 1170, 1175-76 (2017); and United States v. Shue,

825 F.2d 1111, 1114 (7th Cir. 1987) and resentence him in accordance
of the law today under the First Step Act of 2018.

CONCLUSION

WHEREFOR NOW, above premises considered, Mr. Lewis respectfully
requests and prays that this Honorable Court GRANT [his] motion and
all relief the Court deems fit sua sponte in the interest of justice
and resentence him to time served.

Date: 6/13 / 2620

Respectfully Submitting,

 
  
 

 

/s/

      

ames Dwig Léwas, Pro se
Reg. No. 28192-039

FCI Lompoc

3600 Guard Rd.

Lompoc, CA 93436

10
  

Case 4:00-cr-50054-BAF ECF Mo. 369, PagelD.1395 Filed 06/25/20 Page 12 of 14

CERTIFICATE OF SERVICE

I, the undersigned, do hereby certify that I have served a copy
of this pleading upon the Clerk of the Court, VIA US Mail, properly
addressed, Postage First-Class prepaid. The accussed further requests
that a copy of this pleading be forwarded to all parties, VIA the CM/

ECF System, as he is indigent, detained, and has no other means.

Done this [athaay of June 2020

 

FCI Lompoc
3600 Guard Rd.
Lompoc, CA 93436

11
 

Case 4:00-cr-50054-BAF ECF No. 369, PagelD.1396 “Fited.06/25/20 Page 13 of 14

 

CERTIFICATE OF SERVICE

I, the undersigned, do hereby certify that I have served a copy
of this pleading upon the Clerk of the Court, VIA US Mail, properly
addressed, First-Class Postage prepaid. The accused further requests
that a copy of this pleading be forwarded to all parties, VIA the CM/

ECF System, as he is indigent, detained, and has no other means.

Done this 13 day of June 2020

 

eg. No. 28192-039
FCI Lompoc
3600 Guard Rd.
Lompoc, CA 93436

 
Case 4:00-cr-50054-BAF: ECF No. 369, , PagelD. 1397 Filed 06/25/20 _ Page 14 of 14

 

Tames dL Leys -<. 4h2¢192-039

Federal (ovrecti onal Tnshtution Lompoc

3000 Guare} Ra.
Lompo an

~

Ts, oe

oe
a
< %

XS

 

  

28192-039@

LEGRL MAIL

USDC Clerks Office
231 W Lafayette BLVD
Room 564

Detroit, M! 48226
United States

LEGRL MALL

 

Se mth
ee nes) oe AN
FOREVER UGA 2 FOREVER USA!

Lola Ey Adfeedt ee a Ae PDT ede!

 

ee... ting! +
FOREVER TER » FOREMERT USA TO

 

Nec acre
